Case 5:19-cv-05142-TLB Document 16        Filed 09/14/20 Page 1 of 1 PageID #: 1730




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF ARKANSAS
                           FAYETTEVILLE DIVISION

MARIAN FRALIN                                                             PLAINTIFF

V.                            CASE NO. 5:19-CV-5142

ANDREW M. SAUL, Commissioner
Security Administration                                                 DEFENDANT

                                      ORDER

      Comes on for consideration the Report and Recommendation (Doc. 15) filed in this

case on August 28, 2020, by the Honorable Barry A. Bryant, United States Magistrate

Judge for the Western District of Arkansas. The Magistrate Judge recommends reversing

the decision of the ALJ and remanding this case to the Commissioner for further

consideration. No objections were filed by the parties, and the Court agrees with the

Magistrate Judge’s recommendation.

      Accordingly, IT IS ORDERED that the Report and Recommendation (Doc. 15) is

ADOPTED IN ITS ENTIRETY. The decision of the ALJ is REVERSED and the matter is

REMANDED for further consideration.

      IT IS SO ORDERED on this 14th day of September, 2020.


                                       /s/ Timothy L. Brooks
                                       TIMOTHY L. BROOKS
                                       UNITED STATES DISTRICT JUDGE
